UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 11-1097


RENEE FRANCENE VALDEZ,

                 Petitioner ─ Appellant,

          v.

COMMISSIONER OF INTERNAL REVENUE,

                 Respondent ─ Appellee.


               Appeal from the United States Tax Court.
                               (3779-09)


Submitted:   July 28, 2011                 Decided:   August 1, 2011


Before SHEDD, AGEE, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


E. Scott Frison, Jr., Washington, D.C., for Appellant. Gilbert
Steven Rothenberg, Deputy Assistant Attorney General, Arthur
Thomas Catterall, Christine Durney Mason, Curtis Clarence Pett,
David   I.  Pincus,   UNITED   STATES DEPARTMENT   OF  JUSTICE,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Renee Francene Valdez seeks to appeal the tax court’s

order denying her motion for attorney fees.               We dismiss the

appeal for lack of jurisdiction because the notice of appeal was

not timely filed.

              A notice of appeal from a decision of the tax court

must be filed within ninety days after the decision is entered.

26 U.S.C. § 7483 (2006); Spencer Med. Assocs. v. Comm’r, 155

F.3d 268, 269 (4th Cir. 1998).         The timely filing of a notice of

appeal is a jurisdictional requirement.               Griggs v. Provident

Consumer Disc. Co., 459 U.S. 56, 61 (1982).

              The tax court’s order was entered on the docket on

October 15, 2010.       The notice of appeal was filed on January 14,

2011.   Because Valdez failed to file a timely notice of appeal,

and because this jurisdictional appeal period is not subject to

equitable tolling, see Bowles v. Russell, 551 U.S. 205, 213-14

(2007), we dismiss the appeal.         We also deny Valdez’s motion for

judicial notice.        We dispense with oral argument because the

facts   and    legal   contentions   are   adequately   presented     in   the

materials     before   the   court   and   argument   would   not    aid   the

decisional process.

                                                                    DISMISSED




                                      2